DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/03/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages , filed , with respect to the rejection(s) of claim(s)   under 35 U.S.C. 103 as being unpatentable over  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12-15 and 18-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 2019/0028731 in view of Robert US 2020/0288166 further in view of Chen et al. US 2018/0192069.
As to claim 1, Chuang teaches a non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, [abstract; ¶ 0038; ¶ 0165] comprising: obtaining an indicator for selecting a control point motion vector set from among control point motion vector set candidate, [fig. 9; ¶ 0038; ¶ 0088-0092; table 3] wherein the control point motion vector set candidates include a first control point motion vector set and a second control point motion vector set,  [figs. 9-12; ¶ 0088-0096; table 3; ¶ 0131-0133]  wherein the first control point motion vector set and the second control point motion vector set include respectively at least two control point motion vectors corresponding to specific control points of a current block,  [figs. 9-12; ¶ 0088-0092; table 3; ¶ 0131-0133] wherein the first control point motion vector set includes a first specific control point motion vector and the second control point motion vector set includes a second specific control point motion vector, [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0131-0133] wherein the first specific control point motion vector is determined based on a control point motion vector corresponding to an upper left corner of the current block and a control point motion vector corresponding to an upper right corner of the current block, [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] wherein the second specific control point motion vector is determined based on the control point motion vector corresponding to the upper left corner of the current block and a control point motion vector corresponding to a lower left corner of the current block [figs. 9-12; ¶ 0020-0024; ¶ 0041-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] obtaining a motion vector of each subblock of the current block based on control point motion vectors of the control point motion vector set indicated by the indicator; [figs. 9-12; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] 
Chuang does not explicitly teach wherein the first specific control point motion vector and the second specific control point motion vector are respectively included in different motion vector sets, wherein the indicator is used to obtain location information of one or more neighboring blocks referenced to derive the motion vector of each subblock of the current block among one or more neighboring blocks of the current block; a second specific control point motion vector and reconstructing the current block based on the motion vector of each subblock of the current block. Chuang teaches a specific control point motion vector corresponding to block location. [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]  further Chuang teaches decoding macroblocks. [abstract]
Robert teaches reconstructing the current block based on the motion vector of each subblock of the current block. [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Robert with the teachings of Chuang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Robert in order to improve the similar device (apparatus, method, or product) of Chuang in the same way and yield the predictable result of improved coding efficiency.	
Chen teaches wherein the first specific control point motion vector and the second specific control point motion vector are respectively included in different motion vector sets, wherein the indicator is used to obtain location information of one or more neighboring blocks referenced to derive the motion vector of each subblock of the current block among one or more neighboring blocks of the current block.  [¶ 0090-0106]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chuang (modified by Robert) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chuang (modified by Robert) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 3, Chuang (modified by Robert and Chen) teaches the limitations of claim 1. Robert teaches wherein the reconstructing the current block based on the motion vector is comprising: obtaining a predictor of each subblock of the current block based on the motion vector of each subblock of the current block; [abstract; figs. 2-3; ¶ 0093-0098; ¶ 0113-0123] obtaining a predictor of the current block by combining the predictor of each subblock of the current block; [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157] reconstructing the current block based on the predictor of the current block. [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
As to claim 4, Chuang (modified by Robert and Chen) teaches the limitations of claim 1. Chuang teaches wherein the first control point motion vector set and the second control point motion vector set include respectively three control point motion vector. [abstract; figs. 9-10; ¶ 0043; ¶ 0088-0092; ¶ 0101; ¶ 0114]
As to claim 5, Chuang (modified by Robert and Chen) teaches the limitations of claim 2. Chuang teaches wherein the first control point motion vector set further includes at least one of the control point motion vector corresponding to an upper left corner of the current block and the control point motion vector corresponding to an upper right corner of the current block. [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]
As to claim 6, Chuang (modified by Robert and Chen) teaches the limitations of claim 5. Chuang teaches wherein the second control point motion vector set further includes at least one of the control point motion vector corresponding to an upper left corner of the current block and the control point motion vector corresponding to a lower left corner of the current block. [figs. 9-12; ¶ 0020-0024; ¶ 0041-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]
As to claim 10, Chuang teaches an apparatus for decoding a video signal, the device comprising an processer, 5Application No.: 16/964,967wherein the processer is configured to: obtain an indicator for selecting a control point motion vector set among control point motion vector set candidate, [abstract; ¶ 0038; ¶ 0165] wherein the control point motion vector set candidates include a first control point motion vector set and a second control point motion vector set, [figs. 9-12; ¶ 0088-0096; table 3; ¶ 0131-0133]  wherein the first control point motion vector set and the second control point motion vector set include respectively at least two control point motion vectors corresponding to specific control points of a current block, [figs. 9-12; ¶ 0088-0092; table 3; ¶ 0131-0133] wherein the first control point motion vector set includes a first specific control point motion vector and the second control point motion vector set includes a second specific control point motion vector, wherein the first specific control point motion vector is determined based on a control point motion vector corresponding to an upper left corner of the current block and a control point motion vector corresponding to an upper right corner of the current block, [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] wherein the second specific control point motion vector is determined based on the control point motion vector corresponding to the upper left corner of the current block and a control point motion vector corresponding to a lower left corner of the current block [figs. 9-12; ¶ 0020-0024; ¶ 0041-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] obtain the motion vector of each subblock of the current block based on control point motion vectors of the control point motion vector set indicated by the indicator; [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] and reconstruct the current block using the predictor of the current block based on the motion vector of each . [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
Chuang does not explicitly teach a second specific control point motion vector and reconstructing the current block based on the motion vector of each subblock of the current block. Chuang teaches a specific control point motion vector corresponding to block location. [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]  further Chuang teaches decoding macroblocks. [abstract]
Robert teaches reconstructing the current block based on the motion vector of each subblock of the current block. [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Robert with the teachings of Chuang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Robert in order to improve the similar device (apparatus, method, or product) of Chuang in the same way and yield the predictable result of improved coding efficiency.	
Chen teaches wherein the first specific control point motion vector and the second specific control point motion vector are respectively included in different motion vector sets, wherein the indicator is used to obtain location information of one or more neighboring blocks referenced to derive the motion vector of each subblock of the current block among one or more neighboring blocks of the current block.  [¶ 0090-0106]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chuang (modified by Robert) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chuang (modified by Robert) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 12, Chuang (modified by Robert and Chen) teaches the limitations of claim 10. Robert teaches wherein the processor is configured to: obtain a predictor of each subblock of the current block based on the motion vector of each subblock of the current block; [abstract; figs. 2-3; ¶ 0093-0098; ¶ 0113-0123] obtain a predictor of the current block by combining the predictor of each subblock of the current block; [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157] reconstruct the current block based on the predictor of the current block. [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
As to claim 13, Chuang (modified by Robert and Chen) teaches the limitations of claim 10. Chuang teaches wherein the first control point motion vector set and the second control point motion vector set include respectively three control point motion vectors. [abstract; figs. 9-10; ¶ 0043; ¶ 0088-0092; ¶ 0101; ¶ 0114]
As to claim 14, Chuang (modified by Robert and Chen) teaches the limitations of claim 10. Chuang teaches wherein the first control point motion vector set further includes at least one of the control point motion vector corresponding to an upper left corner of the current block and the control point motion vector corresponding to an upper right corner of the current block. [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]
As to claim 15, Chuang (modified by Robert and Chen) teaches the limitations of claim 14. Chuang teaches wherein the second control point motion vector set further includes at least one of the control point motion vector corresponding to an upper left corner of the current block and the control point motion vector corresponding to a lower left corner of the current block. [figs. 9-12; ¶ 0020-0024; ¶ 0041-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] 
As to claim 19, Chuang teaches an apparatus for encoding a video signal, the device comprising a processor, wherein the processor is configured to obtain a bitstream to be decoded by a decoder using a decoding method, wherein the decoding method comprising: obtaining an indicator for selecting a control point motion vector set from among control point motion vector set candidates, [abstract; ¶ 0038; ¶ 0165] wherein the control point motion vector set candidates include a first control point motion vector set and a second control point motion vector set, wherein the first control point motion vector set and the second control point motion vector set include respectively at least two control point motion vectors corresponding to specific control points of a current block, [figs. 9-12; ¶ 0088-0096; table 3; ¶ 0131-0133]  wherein the first control point motion vector set includes a first specific control point motion vector and the second control point motion vector set includes a second specific control point motion vector, [figs. 9-12; ¶ 0088-0092; table 3; ¶ 0131-0133] wherein the first specific control point motion vector is determined based on a control point motion vector corresponding to an upper left corner of the current block and a control point motion vector corresponding to an upper right corner of the current block, [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] wherein the second specific control point motion vector is determined based on the control point motion vector corresponding to the upper left corner of the current block and a control point motion vector corresponding to a lower left corner of the current block [figs. 9-12; ¶ 0020-0024; ¶ 0041-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133] obtaining a motion vector of each subblock of the current block based on control point motion vectors of the control point motion vector set indicated by the indicator; [abstract; figs. 9-12; ¶ 0020; ¶ 0038; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133; ¶ 0165] 
Chuang does not explicitly teach a second specific control point motion vector and reconstructing the current block based on the motion vector of each subblock of the current block. Chuang teaches a specific control point motion vector corresponding to block location. [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]  further Chuang teaches decoding macroblocks. [abstract]
Robert teaches reconstructing the current block based on the motion vector of each subblock of the current block. [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Robert with the teachings of Chuang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Robert in order to improve the similar device (apparatus, method, or product) of Chuang in the same way and yield the predictable result of improved coding efficiency.	
Chen teaches wherein the first specific control point motion vector and the second specific control point motion vector are respectively included in different motion vector sets, wherein the indicator is used to obtain location information of one or more neighboring blocks referenced to derive the motion vector of each subblock of the current block among one or more neighboring blocks of the current block.  [¶ 0090-0106]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chuang (modified by Robert) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chuang (modified by Robert) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 20, Chuang (modified by Robert and Chen) teaches the limitations of claim 19. Robert teaches wherein the reconstructing the current block based on the motion vector is comprising: obtaining a predictor of each subblock of the current block based on the motion vector of each subblock of the current block; [abstract; figs. 2-3; ¶ 0093-0098; ¶ 0113-0123] obtaining a predictor of the current block by combining the predictor of each subblock of the current block; [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157] reconstructing the current block based on the predictor of the current block. [figs. 3-5; figs. 7-9; fig. 12; figs. 16-17; figs. 21-24; ¶ 0107-0109; ¶ 0125; ¶ 0151-0157]
As to claim 21, Chuang (modified by Robert and Chen) teaches the limitations of claim 19. Chuang teaches wherein the first control point motion vector set and the second control point motion vector set include respectively three control point motion vectors. [abstract; figs. 9-10; ¶ 0043; ¶ 0088-0092; ¶ 0101; ¶ 0114]
As to claim 22, Chuang (modified by Robert and Chen) teaches the limitations of claim 19. Chuang teaches wherein the first control point motion vector set further includes at least one of the control point motion vector corresponding to an upper left corner of the current block and the control point motion vector corresponding to an upper right corner of the current block. [figs. 9-12; ¶ 0020; ¶ 0043-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]
As to claim 23, Chuang (modified by Robert and Chen) teaches the limitations of claim 19. Chuang teaches wherein the second control point motion vector set further includes at least one of the control point motion vector corresponding to an upper left corner of the current block and the control point motion vector corresponding to a lower left corner of the current block. [figs. 9-12; ¶ 0020-0024; ¶ 0041-0044; ¶ 0088-0092; table 3; ¶ 0122-0128; ¶ 0131-0133]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483